Citation Nr: 1515106	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left foot plantar fasciitis with Morton's neuroma.

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral sacroiliac joint dysfunction, residual of left inferior pubic ramus stress fracture.

4.  Entitlement to an initial disability rating in excess of 10 percent for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision, in relevant part, granted service connection for bilateral plantar fasciitis with left foot Morton's neuroma with an initial evaluation of 0 percent for each foot effective May 28, 2010 (the day after the Veteran's separation from service), and granted service connection for bilateral sacroiliac joint dysfunction with left sciatica and status post left inferior pubic ramus stress fracture with an initial evaluation of 0 percent effective May 28, 2010.  

A March 2013 Decision Review Officer (DRO) decision granted an increased evaluation of left foot plantar fasciitis with Morton's neuroma to 20 percent effective May 28, 2010, granted an increased evaluation of right foot plantar fasciitis to 10 percent effective May 28, 2010, granted an increased evaluation of bilateral sacroiliac joint dysfunction to 10 percent effective May 28, 2010, and granted a separate rating for left leg sciatica with an evaluation of 10 percent effective May 28, 2010.  As these awards do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In May 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking entitlement to a disability evaluation in excess of 20 percent for disability due to left foot plantar fasciitis with Morton's neuroma, 10 percent for disability due to right foot plantar fasciitis, 10 percent for disability due to bilateral sacroiliac joint dysfunction, and 10 percent for disability due to left leg sciatica.  However, the Board must remand these claims in order to obtain new VA medical examinations prior to their adjudication.

The most recent VA examinations for these disabilities were in August 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than four years, the August 2010 VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's disabilities in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 

At her December 2013 Board hearing, the Veteran testified that all of her disabilities have progressively worsened since her August 2010 VA examination.  She now has pain, weakness, the feeling of fatigue, swelling, and numbness in her feet and left leg.  She also has constant pain, numbness, stiffness, and swelling in her back.  She walks with a limp and uses a cane, brace, and shoe inserts.  At the time of her August 2010 VA examination, the Veteran was not using any assistive devices, other than shoe inserts; had normal gait; had normal range of motion of the back and hips; and had no evidence of weakness, fatigue, edema, or numbness.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements since the August 2010 VA examinations suggest a change in the Veteran's symptomatology, the Board finds that additional evaluations would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for new VA examinations of the Veteran's left foot plantar fasciitis with Morton's neuroma, right foot plantar fasciitis, bilateral sacroiliac joint dysfunction, and left leg sciatica.  

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the Veteran testified at her December 2013 Board hearing that she has been receiving care from the Montrose and Castle Point VA medical centers, and has not received any private treatment in connection with her disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that have not been obtained already.  The Board notes that the Veteran has been receiving care from the Montrose and Castle Point VA medical centers.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left foot plantar fasciitis with Morton's neuroma, right foot plantar fasciitis, bilateral sacroiliac joint dysfunction, and left leg sciatica.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

Left and Right Foot Plantar Fasciitis

The examiner should report all manifestations of the left foot plantar fasciitis with Morton's neuroma and right foot plantar fasciitis and render an opinion as to whether the left and right foot disabilities are manifested by moderate, moderately-severe, or severe residuals or impairment or whether the disabilities result in actual loss of use of either/both foot.

 "Loss of use" of a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The examiner should also state whether the Veteran's service-connected plantar fasciitis is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy or neuralgia as a result of her plantar fasciitis.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

Bilateral Sacroiliac Joint Dysfunction 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed, and all clinical findings should be reported in detail.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  The examiner should assess the additional functional impairment due to pain on use or during flare-ups in terms of the degree of additional range of motion loss.   

The examiner should also state whether the Veteran's service-connected bilateral sacroiliac joint dysfunction is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy or neuralgia as a result of her bilateral sacroiliac joint dysfunction.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.
Left Leg Sciatica

With respect to the Veteran's service-connected left leg sciatica, the examiner should identify which nerves are involved, and the extent of the impairment.  The examiner should indicate whether the Veteran's left leg sciatica results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


